NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                      STATE OF ARIZONA, Respondent,

                                         v.

                   JUSTIN JAMES THRASHER, Petitioner.

                          No. 1 CA-CR 18-0595 PRPC
                              FILED 12-18-2018


     Petition for Review from the Superior Court in Maricopa County
                          No. CR2008-173377-001
                   The Honorable Joseph C. Welty, Judge

                   REVIEW GRANTED; RELIEF DENIED


                                APPEARANCES

Maricopa County Attorney's Office, Phoenix
By Diane Meloche
Counsel for Respondent

Justin James Thrasher, Florence
Petitioner
                           STATE v. THRASHER
                            Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge James P. Beene, Judge Michael J. Brown and Judge James
B. Morse Jr. delivered the following decision.


PER CURIAM:

¶1            Petitioner Justin James Thrasher seeks review of the superior
court's order denying his petition for post-conviction relief, filed pursuant
to Arizona Rule of Criminal Procedure 32.1. This is petitioner's third
petition.

¶2             Absent an abuse of discretion or error of law, this court will
not disturb a superior court's ruling on a petition for post-conviction relief.
State v. Gutierrez, 229 Ariz. 573, 577, ¶ 19, 278 P.3d 1276, 1280 (2012). It is
petitioner's burden to show that the superior court abused its discretion by
denying the petition for post-conviction relief. See State v. Poblete, 227 Ariz.
537, ¶ 1, 260 P.3d 1102, 1103 (App. 2011) (petitioner has burden of
establishing abuse of discretion on review).

¶3            We have reviewed the record in this matter, the superior
court's order denying the petition for post-conviction relief, and the petition
for review. We find that petitioner has not established an abuse of
discretion.

¶4            We grant review and deny relief.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                         2